DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
The proposed amendments, filed 05/16/2022, after a final rejection mailed 02/16/2022, will not be entered because the amendments raise new issues that would require further search/consideration.
Specifically, amendments to independent claims 1 and 3 recite new limitations including detecting a temperature of the three-dimensional object or the powder material during fabrication, as well as setting a heating temperature of an inert gas according to / to a temperature equal to or higher than the detected temperature. Independent claim 1 would require a heating control unit configured to detect a temperature of the three-dimensional object or the powder during fabrication, which would potentially raise a written description issue, since the heating control unit is not explicitly described in the specification as performing the function of detecting a temperature. The proposed limitation to claim 1 regarding setting a heating temperature of the inert gas “according to…a temperature equal to or higher than the detect temperatures of the three-dimensional object or the powder material during fabrication” requires further consideration with respect to claim interpretation and in comparison to the prior claimed limitation of setting a heating temperature “according to…detected temperatures of the three-dimensional object or the powder material during fabrication.”
The proposed amendments have incorporated new requirements which have not previously been defined regarding the claimed device and method. Therefore, reconsideration of the prior art of record, as well as other prior art references, would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.

Response to Arguments
Applicant’s arguments, filed 05/16/2022, with respect to previous rejections of the claimed subject matter have been considered but are not persuasive.
Applicant argues (pp. 7-8) that Liu fails to teach the limitation in claim 1 of “set[tting] a heating temperature of the inert gas according to: a melting temperature of the powder material,” and, in fact, Liu is silent regarding a melting temperature of the powder.
This is not found persuasive. As discussed on p. 6 of the previous Office Action, the claim is interpreted in view of the instant specification, and the instant specification describes setting a heating temperature of the inert gas according to a melting temperature of the powder material as, “[n]amely, the temperature of the inert gas G may be set to the same temperature as the temperature of the object O or the powder material A during fabrication or may be set to a temperature corresponding thereto.” As such, Liu reads on the claimed limitation regarding setting a heating temperature of the inert gas according to a melting temperature of the powder material. The Office Action further described how Liu discloses setting the heating temperature based on the temperature of the powder bed or article being manufactured (see Liu [0029]).
Applicant argues (pp. 12-14) with respect to claim 3 that Liu fails to teach or suggest the actual detection of temperatures of the three-dimensional object or powder, and Liu merely discloses monitoring the change in the inert gas temperature between the temperature sensor at the inlet to the build chamber and the gas outlet temperature. 
This is not found persuasive. Liu teaches in paragraph [0029] setting an initial temperature of the inert gas based on the temperature of the powder bed or the temperature of the article being manufactured. The previous Office Action (pp. 8-9) discussed how one of ordinary skill in the art would reasonably expect such a temperature to be a detected temperature and how detecting the temperature would be more accurate than inferring or calculating the temperature.
Applicant’s arguments with respect to amended claim limitations have been considered but are moot as the amendments will not be entered at this time. However, it is noted that Liu teaches in paragraph [0029] that the (heated inert gas) temperature at the inlet is preferably the same as the powder bed temperature, or within a close range.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170266759 A1, Fieret et al., teaches tempering a process gas by heating or cooling the process gas. A temperature control device, by means of at least one temperature sensor, captures an actual value of a temperature of the process gas, process gas atmosphere, and/or of the component, compares it to a predetermined setpoint value, and adjusts the setpoint value.
US 20180071819 A1, Connor et al., teaches a sintering mechanism including an inert gas system including a heating element that heats the gas to a target temperature. The system also includes a treatment mechanism for treating a workpiece which is preferably controlled based on the measured workpiece temperature. Temperature sensing includes IR image analysis.
US 20100310786 A1, Dunne, teaches the temperature of inert gas may be controlled to modify a temperature of the workpiece, temperature measurement devices/systems to monitor a temperature at a location on a workpiece and manage a thermal state of the workpiece, and the inert gas may be heated and directed at the workpiece to control a temperature thereof.

/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754